Title: Virginia and Pennsylvania Delegates in Congress to the Inhabitants West of Laurel Hill, 25 July 1775
From: Henry, Patrick,Lee, Richard Henry,Harrison, Benjamin,Jefferson, Thomas,Dickinson, John,Ross, George,Franklin, Benjamin,Wilson, James,Humphreys, Charles
To: Inhabitants West of Laurel Hill


                    
                        Friends and Countrymen
                        Philadelphia 25 July 1775
                    
                    It gives us much concern to find that disturbances have arisen and still continue among you concerning the boundaries of our colonies. In the character in which we now address you, it is unnecessary to enquire into the origin of those unhappy disputes, and it would be improper for us to express our approbation or censure on either side: But as representatives of two of the colonies united, among many others, for the defence of the liberties of America, we think it our duty to remove, as far as lies in our power, every obstacle that may prevent her sons from co-operating as vigorously as they would wish to do towards the attainment of this great and important end. Influenced solely by this motive, our joint and our earnest request to you is, that all animosities, which have heretofore subsisted among you as inhabitants of distinct colonies may now give place to generous and concurring efforts for the preservation of every thing that can make our common country dear to us.
                    We are fully persuaded that you, as well as we, wish to see your differences terminate in this happy issue. For this desireable purpose, we recommend it to you, that all bodies of armed men kept up under either province be dismissed; that all those, who, on either side, are in confinement or under bail for taking a part in the contest be discharged; and that until the dispute be decided every person be permitted to retain his possessions unmolested. By observing these directions the public tranquility will be secured without injury to the titles on either side. The period we flatter ourselves, will soon arrive when this unfortunate dispute, which has produced much mischief, and, as far as we can learn, no good, will be peaceably and constitutionally determined.
                    We are Your Friends & Countrymen
                    
                        
                            p. henry jr.
                            john dickinson
                        
                        
                            richard henry lee
                            geo: ross
                        
                        
                            benja. harrison
                            b. franklin
                        
                        
                            th: jefferson
                            james wilson
                        
                        
                            
                            cha. humphreys
                        
                    
                